                                                       United States District Court
                                                       Central District of California
                                                                                                                                            JS-3

 UNITED STATES OF AMERICA vs.                                              Docket No.            ED CR 19-6-PSG

 Defendant      JUAN CARLOS MANGE                                          Social Security No. 6      4     6     2
       Lopez, Carlos; Mange, Juan Calros; Mange, Juan
       Carlo; Valdez, Daniel; Nini; Mangle, Juan Carlos;                  (Last 4 digits)
 akas: Carlos, Lopez; Ruiz, Michael; Nene




                                                                                                                 MONTH      DAY     YEAR
           In the presence of the attorney for the government, the defendant appeared in person on this date.    OS          25      2021


 COUNSEL                                                             CJA Gregory Nicolaysen
                                                                          (Name of Counsel)

    PLEA            ~X GUILTY,and the court being satisfied that there is a factual basis for the plea. ~      NOLO    ~  NOT
                                                                                                            CONTENDERE   GUILTY
  FINDING           There being afinding/verdict of GUILTY,defendant has been convicted as charged ofthe offenses) of:

                    Distribution of Methamphetamine,in violation of Title 21 U.S.C.§ 841(a)(1)(b)(1)(A)(viii), as charged in
                    Count 5 of the Indictment.

                    Carrying a Firearm During and in Relation to, and Possession of a Firearm in Furtherance of, a Drug
                    Trafficking Crime,in violation of Title 18 U.S.C.§ 924(c)(1)(A)(i), as charged in Count 6 of the
                    Indictment.

JUDGMENT            The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/           contrary was shown,or appeared to the Court,the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM              Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER             custody of the Bureau of Prisons to be imprisoned for a term of: Igo    months.

This term consists of120 months on Count 5,and 60 months on Count6 ofthe Indictment,to be served
consecutively to the terms imposed on Count 5.

It is ordered that the defendant shall pay to the United States a special assessment of$200, which is due
immediately. Any unpaid balance shall be due during the period ofimprisonment, at the rate of not less
than $25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

Pursuant to Guideline § SE 1.2(a), all fines are waived as the Court finds that the defendant has
established that he is unable to pay and is not likely to become able to pay any fine.

Pursuant to 21 U.S.C. § 862(a)(1)(c), the defendant, having sustained a third conviction for distribution
of a controlled substance, is permanently ineligible for all Federal benefits, as defined at 21 U.S.C. §
862(d), until such time the Court may suspend the ineligibility.



CR-104(wpd 10/18)                                JUDGMENT &PROBATION/COMMITMENT ORDER                                                       Page 1
 USA vs.    JUAN CARLOS MANGE                             Docket No.:   ED CR 19-6-PSG


Upon release from imprisonment, the defendant shall be placed on supervised release for a term offive
years. This term consists offive years on each ofCounts 5 and 6 ofthe Indictment, all such terms to run
concurrently under the following terms and conditions:

1.      The defendant shall comply with the rules and regulations ofthe United States Probation &Pretrial
        Services Office and Second Amended General Order 20-04.
2.      The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall
        submit to one drug test within 15 days ofrelease from custody and at least two periodic drug tests
        thereafter, not to exceed eight tests per month, as directed by the Probation Officer.
3.      The defendant shall participate in an outpatient substance abuse treatment and counseling program
        that includes urinalysis, breath or sweat patch testing, as directed by the Probation Officer. The
        defendant shall abstain from using alcohol and illicit drugs, and from abusing prescription
        medications during the period of supervision.
4.      During the course ofsupervision,the Probation Officer, with the agreement ofthe defendant and
        defense counsel, may place the defendant in a residential drug treatment program approved by the
        U.S.Probation and Pretrial Services Office for treatment ofnarcotic addiction or drug dependency,
        which may include counseling and testing,to determine ifthe defendant has reverted to the use of
        drugs. The defendant shall reside in the treatment program until discharged by the Program
        Director and Probation Officer.
5.      As directed by the Probation Officer, the defendant shall pay all or part of the costs of the
        Court-ordered treatment to the aftercare contractors during the period ofcommunity supervision.
        The defendant shall provide payment and proof of payment as directed by the Probation Officer.
        Ifthe defendant has no ability to pay, no payment shall be required.
6.      During the period of community supervision, the defendant shall pay the special assessment in
        accordance with this judgment's orders pertaining to such payment.
7.      The defendant shall not obtain or possess any driver's license, Social Security number, birth
        certificate, passport or any other form ofidentification in any name,other than the defendant's true
        legal name, nor shall the defendant use, any name other than the defendant's true legal name
        without the prior written approval of the Probation Officer.
8.      The defendant shall cooperate in the collection of a DNA sample from the defendant.
9.      The defendant shall submit his or her person, property, house, residence, vehicle, papers,
        computers (as defined in 18 U.S.C. § 1030(e)(1)), cell phones, other electronic communications
        or data storage devices or media, email accounts, social media accounts, cloud storage accounts,
        or other areas under the defendant's control, to a search conducted by a United States Probation
        Officer or law enforcement officer. Failure to submit to a search may be grounds for revocation.
        The defendant shall warn any other occupants that the premises may be subject to searches
        pursuant to this condition. Any search pursuant to this condition will be conducted at a reasonable
        time and in a reasonable manner upon reasonable suspicion that the defendant has violated a
        condition of his supervision and that the areas to be searched contain evidence of this violation.




CR-104(wpd 10/18)                   JUDGMENT &PROBATION/COMMITMENT ORDER                               Page 2
 USA vs.    JUAN CARLOS MANGE                                                Docket No.:       ED CR 19-6-PSG


The Court authorizes the Probation &Pretrial Services Office to disclose the Presentence Report to the
substance abuse treatment provider to facilitate the defendant's treatment for narcotic addiction or drug
dependency. Further redisclosure of the Presentence Report by the treatment provider is prohibited
without the consent of the sentencing judge.

The Court recommends that the Bureau ofPrisons consider the defendant for placement in its Residential
Drug Abuse Program(RDAP). The Court also recommends that the Bureau ofPrisons consider placing
defendant in a Southern California facility.

Based on the Government's motion, all remaining counts are ordered dismissed.

Further,the Court recommends that the Residential Drug Abuse Program(RDAP)take precedence over
the Southern California facility placement.

The defendant is advised of the right to appeal.



 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




           Date                                                   U. S. Distric    ge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

                                                                  Clerk, U.S. District Court




                        a'~" ~ ~                            BY
           Filed Date                                             Deputy Clerk




CR-104(wpd 10/18)                             JUDGMENT &PROBATION/COMMITMENT ORDER                                                       Page 3
 USA vs.      JUAN CARLOS MANGE                                                      Docket No.:     ED CR 19-6-PSG



 The defendant must comply with the standard conditions that have been adopted by this court(set forth below).

                                 STANDARD CONDITIONS OF PROBATION AIYD SUPERVISED RELEASE

                                  While the defendant is on probation or supervised release pursuant to this judgment:

  I.   The defendant must not commit another federal, state, or local          9.    The defendant must not knowingly associate with any persons engaged
       crime;                                                                        in criminal activity and must not knowingly associate with any person
 2.    The defendant must report to the probation office in the federal              convicted ofa felony unless granted permission to do so by the probation
       judicial district of residence within 72 hours of imposition of a             officer. This condition will not apply to intimate family members,unless
       sentence of probation or release from imprisonment, unless                    the court has completed an individualized review and has determined
       otherwise directed by the probation officer;                                  that the restriction is necessary for protection of the community or
 3.    The defendant must report to the probation office as instructed by            rehabilitation;
       the court or probation officer;                                         10.   The defendant must refrain from excessive use of alcohol and must not
 4.    The defendant must not knowingly leave the judicial district                  purchase, possess, use, distribute, or administer any narcotic or other
       without first receiving the permission of the court or probation              controlled substance, or any paraphernalia related to such substances,
       officer;                                                                      except as prescribed by a physician;
 5.    The defendant must answer truthfully the inquiries ofthe probation      11.   The defendant must notify the probation officer within 72 hours ofbeing
       officer, unless legitimately asserting his or her Fifth Amendment             arrested or questioned by a law enforcement officer;
       right against self-incrimination as to new criminal conduct;            12.   For felony cases, the defendant must not possess a firearm, ammunition,
 6.    The defendant must reside at a location approved by the probation             destructive device, or any other dangerous weapon;
       officer and must notify the probation officer at least 10 days before   13.   The defendant must not act or enter into any agreement with a law
       any anticipated change or within 72 hours of an unanticipated                 enforcement agency to act as an informant or source without the
       change in residence or persons living in defendant's residence;               permission of the court;
 7.    The defendant must permit the probation officer to contact him or       14.   As directed by the probation officer, the defendant must notify specific
       her at any time at home or elsewhere and must permit confiscation             persons and organizations of specific risks posed by the defendant to
       ofany contraband prohibited by law or the terms ofsupervision and             those persons and organizations and must permit the probation officer to
       observed in plain view by the probation officer;                              confirm the defendant's compliance with such requirement and to make
 8.    The defendant must work at a lawful occupation unless excused by              such notifications;
       the probation officer for schooling, training, or other acceptable      15.   The defendant must follow the instructions of the probation officer to
       reasons and must notify the probation officer at least ten days               implement the orders of the court, afford adequate deterrence from
       before any change in employment or within 72 hours of an                      criminal conduct, protect the public from further crimesofthedefendant;
       unanticipated change;                                                         and provide the defendant with needed educational or vocational
                                                                                     training, !T10d?C3I r3r~~ ~T ether ~e!rectional treatment in the most
                                                                                     effective manner.




CR-104(wpd 10/18)                                     JUDGMENT &PROBATION/COMMITMENT ORDER                                                              Page 4
            The defendant must also comply with the following special conditions (set forth below).


          STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth 05th) day after the date of the judgment under 18 U.S.C. § 3612(fl(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          if all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney's Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant's mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(1)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant's economic circumstances that might affect the defendant's ability to pay a fine or restitution, as required by l8 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may,on its own motion or that ofa party or the victim, adjust
 the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
 3563(a)(7).

          Payments will be applied in the following order:

                    1. Special assessments under l8 U.S.C. § 3013;
                    2. Restitution, in this sequence (under 18 U.S.C. § 3664(1), all non-federal victims must be paid before the United
                      States is paid):
                              Non-federal victims (individual and corporate),
                              Providers of compensation to non-federal victims,
                              The United States as victim;
                    3. Fine;
                    4. Community restitution, under 18 U.S.C. § 3663(c); and
                    5. Other penalties and costs.

           CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1)a signed release authorizing credit report
 inquiries;(2)federal and state income tax returns or a signed release authorizing their disclosure and(3)an accurate financial statement, with
 supporting documentation as to all assets, income and expenses ofthe defendant. In addition, the defendant must not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.

          When supervision begins, and at any time thereafter upon request ofthe Probation Officer, the defendant must produce to the Probation
 and Pretrial Services Office records of all bank or investments accounts to which the defendant has access, including any business or trust
 accounts. Thereafter,for the term ofsupervision, the defendant must notify and receive approval ofthe Probation Office in advance ofopening
 a new account or modifying or closing an existing one,including adding or deleting signatories; changing the account number or name,address,
 or other identifying information affiliated with the account; or any other modification. If the Probation Office approves the new account,
 modification or closing,the defendant must give the Probation Officer all related account records within 10 days ofopening,modifying or closing
 the account. The defendant must not direct or ask anyone else to open or maintain any account on the defendants behalf.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval ofthe Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                               These conditions are in addition to any other conditions imposed by this judgment.




CR-104(wpd 10/18)                               JUDGMENT &PROBATION/COMMITMENT ORDER                                                         Page 5
 USA vs.      JUAN CARLOS MANGE                                                 Docket No.:       ED CR 19-6-PSG




                                                                    RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant's appeal determined on
 Defendant delivered on                                                                      to
      at
      the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal




             Date                                                    Deputy Marshal




                                                                 CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy ofthe original on file in my office, and in my
 legal custody.

                                                                    Clerk, U.S. District Court




             Filed Date                                              Deputy Clerk




                                                FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may(1)revoke supervision,(2) extend the term of
supervision, and/or(3) modify the conditions of supervision.

           These conditions have been read to me. I fully understand the conditions and have been provided a copy ofthem.


        (Signed)
                Defendant                                                           Date




                    U. S. Probation Officer/Designated Witness                      Date




CR-104(wpd f0/18)                               JUDGMENT &PROBATION/COMMITMENT ORDER                                                           Page 6
